United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark Cody, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1415
Issued: December 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 6 and September 28, 2007 merit decisions denying her claim
for a January 2, 2002 employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on January 2, 2002.
FACTUAL HISTORY
On January 26, 2002 appellant, then a 61-year-old clerk, filed a traumatic injury claim
alleging that she sustained injury to the back of her head due to a fall at work on January 2, 2002.
She indicated that she fainted and fell while unconscious and did not remember the fall.
Appellant experienced head pain and dizziness after the fall. She advised that she arrived at
work at 4:00 a.m. and was sorting mail between 7:00 and 7:30 a.m. when she suddenly fell to the

floor. Appellant indicated that her mail sorting activities required bending over or stooping
down and then bending back up or raising herself up.1
On January 17, 2002 Dr. Will North, an attending Board-certified neurologist, stated that
on January 2, 2002 appellant was engaged in frequent stooping and bending. Following a
transition from squatting to a standing position, she felt lightheaded and passed out. Appellant
related that she did not have any chronic medical conditions. Dr. North stated that she sustained
a left occipital scalp hematoma due to the fall and noted that she reported chronic mild
lightheadedness and dizziness since that time. On examination, appellant’s recumbent blood
pressure was 116/60 with a pulse of 72. Dr. North diagnosed “syncope secondary to orthostatic
hypotension” and stated, “I think [appellant’s] loss of consciousness is most likely in the basis of
lowered cerebral profusion following a transition in posture.” He saw no evidence of a primary
cardiac or neurologic process. Dr. North recommended that appellant drink regularly and to do
aerobic exercise to help with neural and arterial tone and avoid future events.
On March 25, 2002 Dr. Rosa Melgar, an attending Board-certified occupational medicine
physician, stated that she first saw appellant on January 7, 2002. She obtained a history that on
January 2, 2002 appellant was sorting mail and suddenly lost consciousness and fell to the floor.
Appellant denied having a prior history of loss of consciousness. An examination on January 7,
2002 revealed positive soft tissue swelling on the back of her head and tenderness over her left
inferior rib cage area. Dr. Melgar diagnosed “syncope (loss of consciousness) as well as head
contusion with headache, right jaw pain, left rib cage pain.” She stated, “I explained to the
patient at that time that the cause of her accident was syncope which was not work-related, but
was coincidental that it had happened at work.”
On April 10, 2002 Dr. Cynthia Chin, an attending Board-certified internist, stated that
appellant was initially seen on January 2, 2002 after passing out at work. Appellant was seen at
Kaiser Permanente on January 8, 2002 and reported that she had not eaten much on
January 2, 2002. She squatted from a standing position and then passed out. Appellant was
discovered by coworkers and found to have a small left occipital scalp hemotoma. Dr. Chin
indicated that neurological evaluation revealed that the loss of consciousness was from
orthostatic hypotension. Appellant underwent a magnetic resonance imaging test which revealed
only small vessel ischemic disease of the brain and her neurological examination on March 26,
2002 was normal. Dr. Chin indicated that appellant was recovering with a postconcussive
syndrome and continued to complain of throbbing head pressure and imbalance in walking. She
stated, “Most likely, [appellant’s] syncope was due to orthostatic hypotension, perhaps
contributed by not eating and drinking fluids regularly.” Dr. Chin recommended light-duty work
for one or two months.
In an April 29, 2002 decision, the Office denied appellant’s claim that she sustained an
injury in the performance of duty on January 2, 2002. It found that the medical evidence showed
that she sustained an idiopathic fall on January 2, 2002 because she fainted and fell due to
orthostatic hypotension, a personal, nonoccupational pathology and did not strike an intervening
object before striking the floor.
1

Medical reports from around the time of the January 2, 2002 show that appellant reported that she fainted while
she was sorting mail.

2

Appellant requested a hearing before an Office hearing representative. At the
November 15, 2006 hearing, she contended that she sustained an employment injury on
January 2, 2002 because the activity of bending and stopping contributed to her fall. Appellant
ate breakfast before reporting for work on January 2, 2002.
In a February 6, 2007 decision, the Office hearing representative affirmed the April 29,
2002 decision. She found that the medical evidence established that appellant fell on January 2,
2002 due to the idiopathic condition of orthostatic hypotension.
Appellant submitted an August 6, 2007 report of Dr. Parvez Fatteh, an attending
physician Board-certified in physical medicine and rehabilitation. Dr. Fatteh had treated
appellant for her January 2, 2002 fall and posited that it was of industrial causation as Dr. North
had diagnosed “syncope secondary to orthostatic hypotension,” with loss of consciousness
“following a transition in posture.” He indicated that the medical records “paint the picture of
[appellant] being engaged in physical movements, including squatting, that occurred during the
course of her work for the [employing establishment], resulting in a fall that arose out of her
employment.” Dr. Fatteh advised that appellant sustained a left occipital hematoma due to the
fall and she continued to complain of neck pain, occipital headaches, periodic nausea and
vomiting and other symptoms consistent with the diagnosis of postconcussive disorder. He
noted that appellant did not have these symptoms prior to the January 2, 2002 fall and stated, “I
therefore opine that [appellant’s] fall and resultant postconcussive disorder were 100 percent
caused by the fall that occurred … on January 2, 2002.”
In a September 28, 2007 decision, the Office affirmed its February 6, 2007 decision
indicating that appellant sustained an idiopathic fall on January 2, 2002 and did not strike an
intervening object before striking the floor.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act2 has
the burden of establishing the essential elements of her claim.3 The claimant has the burden of
establishing by the weight of reliable, probative and substantial evidence that the condition for
which compensation is sought is causally related to a specific employment incident or to specific
conditions of the employment. As part of this burden, the claimant must present rationalized
medical opinion evidence, based upon a complete and accurate factual and medical background,
establishing causal relationship.4 However, it is well established that proceedings under the Act
are not adversarial in nature, and while the claimant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence.5

2

5 U.S.C. §§ 8101-8193.

3

Ruthie Evans, 41 ECAB 416, 423-24 (1990); Donald R. Vanlehn, 40 ECAB 1237, 1238 (1989).

4

Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

5

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

3

It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface and there is no intervention or contribution by any hazard or special condition of
employment -- is not within the coverage of the Act. Such an injury does not arise out of a risk
connected with the employment and, therefore, it is not compensable.6 The question of causal
relationship in such cases is a medical one, and must be resolved by medical evidence.7
ANALYSIS
Appellant claimed that she sustained an employment injury on January 2, 2002 when she
struck her head after fainting and falling to the floor. The Office denied her claim determining
that she sustained a noncompensable idiopathic fall because she fainted and fell due to
orthostatic hypotension, a personal, nonoccupational pathology and she did not strike an
intervening object before striking the floor.
The Board notes that, while none of the reports of appellant’s attending physicians are
completely rationalized, they are consistent in indicating that employment factors contributed, at
least in part, to appellant’s fall on January 2, 2002. Several attending physicians indicated that
appellant fainted and fell on January 2, 2002 due to the condition of orthostatic hypotension.
The condition of orthostatic hypotension is defined as an excessive fall in blood pressure on
assuming the upright position.8 In the present case, the record reveals that prior to fainting
appellant engaged in mail sorting activities which required bending over or stooping down and
then raising herself up. Appellant’s attending physicians made note of the involvement of these
activities when they provided their diagnoses.
For example, Dr. North, an attending Board-certified neurologist, stated on January 17,
2002 that appellant suffered “syncope secondary to orthostatic hypotension” on January 2, 2002
and noted, “I think [appellant’s] loss of consciousness is most likely in the basis of lowered
cerebral profusion following a transition in posture.” In an April 10, 2002 report, Dr. Chin
reported appellant’s history of body movement on January 2, 2002 and indicated that most likely
her syncope was due to orthostatic hypotension.9 In an August 6, 2007 report, Dr. Fatteh, an
attending physician Board-certified in physical medicine and rehabilitation, posited that
appellant’s January 2, 2002 fall was of industrial causation in that Dr. North diagnosed her with
“syncope secondary to orthostatic hypotension,” with loss of consciousness occurring “following
a transition in posture.” He indicated that the medical records “paint the picture of [appellant]
being engaged in physical movements, including squatting, that occurred during the course of

6

Robert J. Choate, 39 ECAB 103, 106 (1987).

7

Amrit P. Kaur, 40 ECAB 848, 853 (1989). The term “injury” as defined by the Act, refers to some physical or
mental condition caused by either trauma or by continued or repeated exposure to, or contact with, certain factors,
elements or conditions. John D. Williams, 37 ECAB 238, 240 (1985).
8

The Merck Manual, 434 (16th ed. 1992).

9

Dr. Chin stated that appellant’s eating and drinking habits might have also contributed to the syncope.

4

her work for the [employing establishment], resulting in a fall that arose out of her
employment.”10
The Board notes that given the fact that the reports of appellant’s attending physicians
show that employment activities at least partially contributed to her fainting and falling on
January 2, 2002, it appears inappropriate for the Office to have characterized her January 2, 2002
incident as solely idiopathic in nature, i.e., entirely due to a personal, nonoccupational
pathology.11 The reports of appellant’s attending physicians are not contradicted by any
substantial medical or factual evidence of record.12 Therefore, while the reports are not
sufficient to meet her burden of proof to establish her claim,13 they raise an uncontroverted
inference that employment factors contributed to appellant’s fainting and falling on January 2,
2002 and are sufficient to require the Office to further develop the medical evidence and the case
record.14
Accordingly, the case will be remanded to the Office for further evidentiary development
regarding the issue of whether appellant sustained an employment-related injury on
January 2, 2002 and, if so, whether she sustained any periods of disability due to such injury.
After such development as the Office deems necessary, an appropriate decision should be issued
on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty on January 2, 2002. The case is remanded to the
Office for further development to be followed by an appropriate decision.

10

Several physicians indicated that appellant sustained a left occipital hematoma due to the fall.

11

See supra note 6 and 7 and accompanying text.

12

On March 25, 2002 Dr. Melgar, an attending Board-certified occupational medicine physician, indicated that on
January 2, 2002 appellant sustained a syncope, i.e., a loss of consciousness, which “was not work-related.”
However, she did not identify any nonwork-related cause of the syncope and she provided no opinion that
appellant’s moving down and up while sorting mail did not contribute to it. The Board further notes that there is no
evidence that appellant had problems with persistent low blood pressure prior to or after January 2, 2002.
13

The Board notes that the attending physicians did not fully explain the medical process through which
appellant’s mail sorting activities contributed to her sustained orthostatic hypotension.
14

See Robert A. Redmond, 40 ECAB 796, 801 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 28 and February 6, 2007 decisions are set aside and the case remanded to the Office
for further proceedings consistent with this decision of the Board.
Issued: December 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

